Exhibit 10(b)

UNITED STATES STEEL CORPORATION EXECUTIVE

MANAGEMENT SUPPLEMENTAL PENSION PROGRAM

Effective January 1, 2005, Amended Effective February 28, 2009

 

1. History and Purpose

United States Steel Corporation (the “Corporation”) established the United
States Steel Corporation Executive Management Supplemental Pension Program
(“Program”), and hereby amends and restates the Program effective January 1,
2005 as set forth herein to comply with section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), except with respect to benefits that were
vested under the Program on or before December 31, 2004.

The purpose of this Program is to provide a pension benefit for Executive
Management and certain other key managers with respect to compensation paid
under the incentive compensation plans maintained by “the Corporation”, its
subsidiaries, and its joint ventures.

 

2. Eligibility

An employee of the Corporation, a Subsidiary Company, the United States Steel
and Carnegie Pension Fund, or a joint venture of the Corporation is a Member of
the Program if he is:

 

  (a) a member of the Executive Management Group as established from time to
time by the United States Steel Corporation Board of Directors who is also a
participant in the United States Steel Corporation Plan for Employee Pension
Benefits (Revision of 2003), or

 

  (b) a key manager designated by name as a “Member” under this Program by the
Compensation and Organization Committee of the United States Steel Corporation
Board of Directors (the “Committee”).

Subject to the consent requirement outlined in the next sentence below, a Member
will be eligible to receive the supplemental pension provided under this Program
(the “Supplemental Pension”) if he retires or otherwise terminates employment
after completing fifteen years of continuous service. Benefits will not be
payable under this Program with respect to a Member who (a) terminates
employment prior to age 60, or (b) effective for individuals who become Members
of the Program on or after July 31, 2006, terminates employment within 36 months
of the date he or she becomes a Member, unless the Corporation consents to the
termination of employment; provided, however, that such consent is not required
for terminations on account of: (a) death, or (b) involuntary termination, other
than for cause.

Subject to the consent requirement outlined in the next sentence below, the
surviving spouse of any Member will be eligible to receive the supplemental
surviving spouse benefit provided under this Program (the “Supplemental
Surviving Spouse Benefit”) if the Member (a) has accrued at least 15 years of
continuous service, and (b) either (i) dies prior to retirement, or (ii) dies
after retirement under conditions of eligibility for a pension pursuant to the
provisions of the United States Steel Corporation Plan for Employee Pension
Benefits

 

1 of 6



--------------------------------------------------------------------------------

(Revision of 2003) (the “Plan”). The Supplemental Surviving Spouse Benefit will
not be payable with respect to a Member who (a) terminates employment prior to
age 60, or (b) effective for individuals who become Members of the Program on or
after July 31, 2006, terminates employment within 36 months of the date he or
she becomes a Member, unless the Corporation consents to the termination of
employment; provided, however, that such consent is not required for
terminations on account of: (a) death, or (b) involuntary termination, other
than for cause.

Effective February 28, 2009, Members who retire under the 2009 Voluntary Early
Retirement Program will be treated as having Company consent to retire even if
they have not attained age 60 at retirement. Effective February 28, 2009, the
benefits provided by the Program will be enhanced for Members who retire under
the 2009 Voluntary Retirement Program to include one additional year of
continuous service for vesting, eligibility, and benefit accrual purposes and
one additional year of participation for vesting purposes if they did not
receive such additional year of continuous service under the Plan due to their
designation as Supplemental Severance Employees.

 

3. Amount of Benefit

 

  a. Supplemental Pension

The Supplemental Pension provided under this Program shall be a monthly amount
paid for the life of the Member equal to the product of: (i) the Member’s
Average Earnings, multiplied by (ii) a percentage which shall be equal to the
sum of 1.54% for each year of continuous service and each year of allowed
service.

Except as otherwise provided in this Program, the terms “continuous service,”
“allowed service,” “surviving spouse” and “Subsidiary Company” as used herein
mean continuous service, allowed service, surviving spouse, and subsidiary
company as determined under (or, in the case of “subsidiary company”, as defined
in) the United States Steel 1994 Salaried Pension Rules adopted under the Plan.
However, the term “continuous service” for the purpose of determining the amount
of the Supplemental Pension and Supplemental Surviving Spouse Benefit under this
Program shall exclude the Member’s continuous service that (i) is creditable
under a pension plan adopted by the Corporation, a Subsidiary Company, or a
joint venture, if the pension plan includes bonus payments as creditable
earnings for pension purposes, or (ii) occurs following the date the Member was
designated by the Committee as no longer covered by this Program for future
accruals.

Average Earnings as used herein shall be equal to the total bonuses paid or
credited to the Member pursuant to the United States Steel Corporation Annual
Incentive Compensation Plan (and/or under similar incentive plans or under
profit sharing plans, if the employing entity has a profit sharing plan rather
than an incentive plan) with respect to the three calendar years for which total
bonus payments or deferrals (or such other payments) were the highest out of the
last ten consecutive calendar years immediately prior to the calendar year in
which retirement or death occurs (or, if earlier, the date the Member was
designated by the Committee as no longer covered by the Program for future
accruals) divided by thirty-six. Bonus payments or deferrals (or such other

 

2 of 6



--------------------------------------------------------------------------------

payments) will be considered as having been made for the calendar year in which
the applicable services were performed rather than for the calendar year in
which the bonus payment was actually received. Notwithstanding anything to the
contrary contained herein, no benefits payable with respect to a Member shall be
based on any bonus paid to such Member after the date he was designated by the
Committee as no longer covered by this Program.

The Average Earnings used in the determination of benefits under this Program as
of retirement will be recalculated using any bonus payable for the calendar year
in which retirement occurs if such bonus produces Average Earnings greater than
that determined at retirement.

As of December 31, 2001, (the “Effective Date”), the determination of Average
Earnings used herein also shall take into consideration bonuses paid or credited
to the Member after the Effective Date by Marathon Oil Corporation, Marathon Oil
Company, Marathon Ashland Petroleum LLC, and Speedway SuperAmerica LLC, and
their subsidiaries and successors.

In no event shall the Member’s monthly Supplemental Pension benefit be less than
the Member’s highest monthly accrued benefit under this Program.

 

  b. Supplemental Surviving Spouse Benefit

The Surviving Spouse of a Member shall be eligible for a monthly Supplemental
Surviving Spouse Benefit under this Program equal to (i) in the case of a Member
who dies after retirement, 50% of the Supplemental Pension that was being paid
to the Member, or (ii) in the case of a Member who dies while still employed by
the Corporation, the actuarial equivalent (to adjust to the life expectancy of
the spouse utilizing the 1971 Group Annuity Mortality Tables unisexed on a 9 to
1 female-male ratio for the spouse and the PBGC interest rate in effect the
first of the month following the date of the Member’s death) of 100% of the
monthly Supplemental Pension that would have been payable to the Member had the
Member retired with Corporation consent as of the date of his death. In the
event that a Member who has completed fifteen years of continuous service dies
while still employed by the Corporation and does not leave a Surviving Spouse,
an amount equal to the lump sum distribution which he would have received under
this Program had he retired with Corporation consent as of the date of his death
shall be payable to his estate in the form of a lump sum distribution. The
payment date shall be on the last business day of the calendar month following
the month in which such death occurred.

 

4. Form of Benefit and Timing of Distribution

 

  a. Lump Sum Distribution

Effective January 1, 2005, subject to section 4.b. below, a Member shall
receive, upon the Member’s termination of employment from the Corporation, a
lump sum distribution of both the benefits payable to him and the benefits
payable to his surviving spouse, if any, under the Program. The term
“termination of employment”, when used in the context of a condition to, or time
of, payment hereunder, shall mean a “separation from

 

3 of 6



--------------------------------------------------------------------------------

service” as that term is used under section 409A(a)(2)(A)(i) of the Code and the
regulations thereunder. The payment date shall be on the last business day of
the calendar month following the month in which such termination of employment
occurred.

If the Member dies prior to retirement, the Supplemental Surviving Spouse
Benefit, if any, shall be paid in a lump sum distribution. The payment date
shall be on the last business day of the calendar month following the month in
which such death occurred. Such lump sum distribution will be determined based
upon the life expectancy of the Member’s surviving spouse.

Any lump sum distribution payable as described above following termination of
employment or death shall represent full and final settlement of all benefits
provided under the Program. Any lump sum distribution under this Program shall
be calculated in the same manner as it would have been calculated had it been
made under the United States Steel Corporation Plan for Employee Pension
Benefits (Revision of 2003). If a Member retires, but dies prior to receiving
such lump sum, the lump sum will be paid to the Member’s surviving spouse, or to
the Member’s estate if there is no surviving spouse, on the scheduled payment
date (i.e., the last business day of the calendar month following the month in
which the Member’s termination of employment occurred).

 

  b. Delay in Payment to Specified Employees

Effective January 1, 2005, in the case of any Member who is determined by the
administrator to be a “specified employee” (as defined in Code section
409A(a)(2)(B)(i) and the regulations thereunder), no amount of such Member’s
lump sum distribution that is considered deferred, for purposes of Code section
409A, in taxable years beginning after December 31, 2004, shall be distributed
as described in section 4.a. above, but rather shall be payable on the first
business day of the seventh month following the date of the Member’s termination
of employment (or, if earlier, the last business day of the calendar month
following the month of the Member’s death). During this six-month delay period,
simple interest will accrue and be payable, on the date specified in the
preceding sentence, on the balance due using the average of the interest rates
established under the Pension Benefit Guaranty Corporation regulations to
determine the present value of lump sum distributions payable under the Plan
during the months included in the six-month delay period.

For purposes of this Program, a Member’s entire benefit amount shall be
considered deferred in taxable years beginning after December 31, 2004 if the
Member had not attained at least age 60 with 15 years of continuous service as
of December 31, 2004. For Members who had attained at least age 60 and had 15
years of continuous service as of December 31, 2004, their accrued benefits
determined as of December 31, 2004 shall be payable in accordance with the terms
of the Program in effect on October 3, 2004, without any modification thereto.

 

4 of 6



--------------------------------------------------------------------------------

5. Split Dollar Exchange Option

Effective December 31, 2003, the Split Dollar Exchange Option provisions
outlined in this Section 5 are eliminated except for coverage in existence under
the Program as of December 31, 2003.

 

6. General Provisions

 

  a. Administration

The Vice President—Administration, United States Steel and Carnegie Pension
Fund, is responsible for the administration of this Program. The administrator
shall decide all questions arising out of and relating to the administration of
this Program. The decision of the administrator shall be final and conclusive as
to all questions of interpretations and application of the Program.

 

  b. Amendment or Termination of Program

The Corporation reserves the right to make any changes in this Program or to
terminate this Program as to any or all groups of employees covered under this
Program, but in no event shall such amendment or termination adversely affect
the vested or non-vested benefits accrued hereunder prior to the effective date
of such amendment or termination. If the Program is terminated, employees who
are (or were) covered under this Program will continue to accrue eligibility
service under the Program for purposes of satisfying (1) the age 60 requirement,
and/or (2) the 36-month service requirement, and/or (3) the 15-year service
requirement, as long as they remain employed with the Corporation, their
participating employer, or any member of the controlled group that includes the
Corporation. Any amendment to this Program which changes this Program (including
any amendment which increases, reduces or alters the benefits of this Program)
or any action which terminates this Program to any or all groups shall be made
by a resolution of the Corporation’s Board of Directors (or any authorized
committee of such Board) adopted in accordance with the bylaws of the
Corporation and the corporation law of the state of Delaware.

 

  c. No Guarantee of Employment

Neither the creation of this Program nor anything contained herein shall be
construed as giving an individual hereunder any right to remain in the employ of
the Corporation.

 

  d. Nonalienation

No benefits payable under this Program shall be subject in any way to
alienation, sale, transfer, assignment, pledge, attachment, garnishment,
execution, or encumbrance of any kind by operation of law or otherwise. However,
this section shall not apply to portions of benefits applied to satisfy
(i) obligations for the withholding of taxes, or (ii) obligations under a
qualified domestic relations order.

 

  e. No Requirement to Fund

Except to the extent provided otherwise in this paragraph, benefits provided by
this Program shall be paid out of general assets of the Corporation. No
provisions in this Program, either directly or indirectly, shall be construed to
require the Corporation to reserve, or otherwise set aside, funds for the
payment of benefits hereunder.

 

5 of 6



--------------------------------------------------------------------------------

As of the Effective Date, United States Steel Corporation (and its subsidiaries
and successors) and Marathon Oil Corporation (and its subsidiaries and
successors) have assumed liability for a Specified Percentage of the Corporate
Part, if any, of each Member’s accrued benefit under the Program. The term
“Corporate Part” is defined to mean the pro rata portion (based upon continuous
service taken into consideration for benefit accrual purposes under the Program)
of a Member’s total accrued benefit under the Program as of the Effective Date
(as adjusted, if applicable, for increases in compensation in periods after the
Effective Date) which is attributable to continuous service performed for the
USX Headquarters unit of USX Corporation on or after May 1, 1991 and prior to
the Effective Date. The Specified Percentage is thirty-five percent (35%) for
United States Steel Corporation and sixty-five percent (65%) for Marathon Oil
Corporation.

 

  f. Controlling Law

To the extent not preempted by the laws of the United States of America, the
laws of the Commonwealth of Pennsylvania shall be the controlling state law in
all matters relating to this Program.

 

  g. Severability

If any provisions of this Program shall be held illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts of
this Program, but this Program shall be construed and enforced as if said
illegal or invalid provision had never been included herein.

 

  h. Exclusive Provisions of Program

The provisions contained herein constitute the complete and exclusive statement
of the terms of this Program. There are no written or oral representations,
promises, statements or commitments, other than those expressly set forth
herein, with respect to benefits provided by this Program. All reliance by any
individual concerning the subject matter of this Program shall be solely upon
the provisions set forth in this document.

 

  i. Code Section 409A

This Program shall be interpreted and administered in accordance with
Section 409A of the Code and the regulations and interpretations that may be
promulgated thereunder.

 

6 of 6